DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed January 28, 2021, are responsive to the office action mailed October 28, 2020.  Claims 1-20 were previously pending and claims 1, 6-8, 10, 13-15, and 19-20, have been amended.  no claims have been cancelled and there are no new claims.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC § 102 in the previous office action
Claims 1, 3-6, 8, 10-13, 15, and 17-19, were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurnit et al.  (Paper No. 20201009; Patent No. US 10,521,851 B2; 102(a)(1) based on prior publication date).  The amendment has overcome this ground of rejection.
Pertaining to rejection under 35 USC § 103 in the previous office action
Claims 2, 7, 9, 14, 16, and 20, were rejected under 35 U.S.C. 103 as being unpatentable over Kurnit et al.  (Paper No. 20201009; Patent No. US 10,521,851 B2) in et al. (Paper No. 20201009; Patent No. US 8,275,672 B1).  The amendment has overcome this rationale for the rejection.
Response to Arguments
Pertaining to rejection under 35 USC § 101 in the previous office action
Applicant's arguments filed January 28, 2021, have been fully considered but they are not persuasive.  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Applicant argues that the claimed
“limitations do not fall within the subject matter groupings of abstract ideas. For example, independent Claims 1, 8, and 15 incorporate particular claimed recitations that cannot be practically applied in the mind.”  Remarks p.10-11.
In support of this position applicant merely recites claim 8 verbatim with no further discussion.  Examiner notes that the rejection speaks for itself and further explains that the limitations fall within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including marketing or sales activities or behaviors; business relations), not the mental processes grouping.
	Applicant argues that the claimed subject matter enables “the solution of at least one problem,” because
“conventional purchase and payment network technology and infrastructure does not readily accommodate real-time, collective cancellation of secondary purchases associated with a primary event when the user decides to cancel a purchase of the primary event. Instead, when circumstances arise such that the user has need to cancel the event-based purchase (e.g., the user is no longer able to attend the event), the user of conventional technology must manually and individually determine, for each of the ancillary purchase(s), how to appropriately cancel each purchase and/or how to communicate the cancellation to each respective merchant.”  Remarks p.12.


“displaying an aggregate view including a collective cancellation control comprises a positive action that provides increased purchasing, transaction management, and cancellation efficiency, increased consumer confidence and decreased network burden, and improved storage and unique database structuring for the methods and systems as claimed.”  Ibid.

The statement that limitations provide “decreased network burden, and improved storage and unique database structuring” at least alleges subject matter that could potentially support a technical solution but these allegations are made without support and the examiner has not found support for them in the disclosure.  The disclosure merely recites that a database structure is present (all databases have a structure) without indicating that it is unique or that it solves any problem (or is a problem), and similarly alleges that “The resulting technical effect achieved by the systems and methods described herein is at least one of:… (vii) improved storage for user profile data and secondary merchant data,” with no further indication how this is true.  Specification ¶0040.
	Applicant’s argument that the combination of additional elements is not well-understood, routine, and conventional, because “the pending claims clearly recite more than well-understood, routine, or conventional activities,” offers no additional support beyond recitation of the claim limitations themselves and arguments directed to obviousness.  Remarks pp.14-15.  It does not address the issue as instructed by the guidelines and it relies on the “digital wallet application executing on the client device,” Berkheimer because the Office Action presents no indication that it was well-understood, routine or conventional to perform the steps discussed above.”  Ibid.  The argued new “additional element,” added by the amendment, and the activities it performs are treated in detail below under the detailed rejection and in accord with the treatment of well-understood, routine, and conventional, activities as instructed in the guidelines.  2019PEG.
	Applicant introduces an argument directed to Bascom, without offering any reasonable basis for comparison, instead arguing, 
“the Federal Circuit recognized that the claims "recite[d] generic computer, network and Internet components, none of which is inventive by itself. BASCOM does not assert that it invented local computers, ISP servers, networks, network accounts, or filtering." BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, at 1349 (Fed. Cir. 2016); Remarks p.15.

Followed with the declaration that “Likewise, Applicant here does not claim to have invented the computer hardware used to implement the technical solution recited in Claim 1.”  Ibid.  Thus the only reasonable comparison between the facts of the two claimed inventions focuses on what they each did not invent.  This is not reasonable or persuasive.
Pertaining to rejection under 35 USC § 102 in the previous office action
Applicant’s arguments, see remarks filed January 28, 2021, with respect to the rejection of claims 1, 3-6, 8, 10-13, 15, and 17-19, under 35 U.S.C. 102(a)(1) as being anticipated by Kurnit et al.  (Paper No. 20201009; Patent No. US 10,521,851 B2; 102(a)(1) based on prior publication date), have been fully considered and are persuasive.  Therefore, the rejection has been traversed.  However, upon further et al. (Pub. No. US 2016/0253731 A1).
Pertaining to rejection under 35 USC § 103 in the previous office action
Applicant’s arguments, see remarks filed January 28, 2021, with respect to the rejection of claims 2, 7, 9, 14, 16, and 20, under 35 U.S.C. 103 as being unpatentable over Kurnit et al.  (Paper No. 20201009; Patent No. US 10,521,851 B2) in view of Nguyen et al. (Paper No. 20201009; Patent No. US 8,275,672 B1), have been fully considered and are persuasive.  Therefore, the rejection has been traversed.  However, upon further consideration, the rejection under 35 U.S.C. 103 is made further in view of KETCHEL, III et al. (Pub. No. US 2016/0253731 A1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
In the instant case claims 1-7 are directed to a machine, claims 8-14 are directed to a process, and claims 15-20 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
These claims also recite, inter alia,
“receive primary purchase data for an event-based primary purchase transaction made by a user with a primary merchant; determine one or more secondary merchants based at least in part on the primary purchase data; display to the user… the one or more secondary merchants, the one or more secondary merchants offering ancillary goods or services usable in conjunction with the event-based primary purchase transaction and providing one or more secondary purchase options; receive …secondary purchase data for at least one secondary purchase transaction made by the user from the one or more secondary merchants; and display to the user… at a time subsequent to the event-based primary purchase transaction and the at least one secondary purchase transaction, an aggregate view of the event-based primary purchase transaction and the at least one secondary purchase transaction, the aggregate view including a collective cancellation control … to cancel the event-based primary purchase transaction and the at least one secondary purchase transaction in response to an indication… of a user selection of the collective cancellation control.” Claim 1.

The above limitations are each abstract on their own and in combination they altogether recite a more detailed abstract idea.  This is because they fall within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including marketing or sales activities or behaviors; business relations).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal 2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in present claims 1-14 are a computing device including a processor in communication with a memory and a digital wallet application executing on a client device of a user.  In claims 15-20 the additional elements are a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, computing device, processor, memory, and a digital wallet application executing on a client device of a user.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the processor of claims 1-20, by way of instructions stored in memory or on medium, is recited essentially alone as broadly and generally performing all steps in terms of the intended results of functionally nonspecific activities.  The digital wallet application executing on the client device of the user is recited only tangentially, serving as a conduit for the processor to display information to the user and receive user input.  This does not integrate the judicial exception into a practical application because it lacks sufficient substance and specificity to indicate anything to which the abstract elements are practically applied as that concept is identified in the 2019 PEG.  It does not improve the functioning of a computer or any other technology or technical field, it does not apply the judicial MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  The claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim merely support instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke the device, processor, memory, and digital wallet application executing on a client device of a user, merely as tools to perform an abstract process.  Simply adding a general purpose computer or Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computer elements, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Although the digital wallet application executing on a client device of a user as currently claimed only serves as an input/output conduit for the processor and does not actively perform any particularly claimed functions it is noted that even were it claimed as itself actively performing those functions they would still be considered well-understood, routine, and conventional.  This is because court decisions discussed in MPEP 2106.05(d)(II) are directed to same functions.  For example receiving or transmitting data over a network as in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332 at 1340, 121 USPQ2d 1940 at 1946 (Fed. Cir. 2017), and data gathering and outputting as in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which only incidentally or tangentially explains the preexisting (prior art) computer equipment, and does not identify any technical problem that arises within said equipment and does not offer a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely uses computers as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-7, 9-14, and 16-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the various data manipulations described as implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurnit et al.  (Paper No. 20201009; Patent No. US 10,521,851 B2) in view of Nguyen et al. (Paper No. 20201009; Patent No. US 8,275,672 B1) and further in view of KETCHEL, III et al. (Pub. No. US 2016/0253731 A1).
Kurnit teaches a computing device including a processor programmed to receive primary purchase data associated with a primary merchant and determine secondary merchants based on the primary purchase data, and Kurnit further discloses a) suggesting second merchants for selection, b) the suggestion based on first purchase data for a first merchant, c) the suggestion of more than one second merchant also based on the relevance of the merchant to the first purchase data, and d) the user and merchants interacting via established internet locations, but does not explicitly disclose event based purchases, and determining the one or more secondary merchants based on a geo-IP location of the user and automatically notifying the primary merchant and the one or more secondary merchants of cancellation by sending notification.  Nguyen also discloses a) suggesting second merchants for selection, b) the suggestion based on first purchase data for a first merchant, c) the suggestion of more than one second merchant also based on the relevance of the merchant to the first purchase data, and d) 
Kurnit in view of Nguyen teaches all of the above as noted and as further detailed in the rejection below, but do not teach receiving data from and displaying data via a digital wallet application executing on a client device of a user and displaying an aggregate view including a collective cancellation control.  KETCHEL also teaches a) suggesting second merchants for selection, b) the suggestion based on first purchase data for a first merchant, c) the suggestion of more than one second merchant also based on the relevance of the merchant to the first purchase data, and d) the user and merchants interacting via internet location, and further discloses receiving data from and displaying data via a digital wallet application executing on a client device of a user and displaying an aggregate view including a collective cancellation control.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Kurnit to include event based purchases, and determining the one or more secondary merchants based on a geo-IP location of the user and automatically notifying the primary merchant and the one or more secondary merchants of cancellation by sending notification, as taught by Nguyen, and to modify the method of Kurnit in view of Nguyen to include receiving data from and displaying data via a digital wallet application executing on a client device of a user and displaying an aggregate view including a collective cancellation control as taught by KETCHEL, since the  and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the features from Nguyen in the method of Kurnit and the features from KETCHEL in the method of Kurnit in view of Nguyen.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Kurnit in view of Nguyen and further in view of KETCHEL discloses with regard to:
Kurnit fig. 7, c2:26-33, c4:10-39), said processor programmed to:
	●	receive primary purchase data for an event-based primary purchase transaction made by a user with a primary merchant (claims 1, 8, 15; see at least Kurnit abstract, figs. 3-4, c2:34-50 “receiving a first indication to purchase the first entity … associated with a first retailer,” c7:31-39, in view of Nguyen abstract “server system sends for receipt by each of the computing devices a notification that a purchasing event has
occurred,” figs. 17B-18, c44:35-47 “system sends … a notification that a purchasing event has occurred. … A purchasing event may include the market server system 1010 receiving, from the transaction processing system 1030, an indication that a request to purchase a product 45 has been successful (e.g., confirmed) or has been cancelled, or that a refund has been received for a previously purchased product.” Ketchel also discloses event based purchases, see at least Ketchel figs. 3D, 4B, ¶0061, wherein the events are medical services appointments and the purchases are both the services and accompanying medical products.  Ketchel also discloses time limits for utilizing or redeeming purchases.);
	●	determine one or more secondary merchants based at least in part on the primary purchase data (claims 1, 8, 15; see at least Kurnit abstract “checking the availability of the entities at their respective retailers and providing alternate entities and/or retailers,” c6:10-25 “server provides an alternate retailer to the user where the entity of interest is available. Other example alternate option may relate to the entity 
	●	display to the user, via a digital wallet application executing on a client device of the user, the one or more secondary merchants, the one or more secondary merchants offering ancillary goods or services usable in conjunction with the event-based primary
purchase transaction and providing one or more secondary purchase options (claims 1, 8, 15; see at least Kurnit abstract “providing alternate entities and/or retailers,” fig. 5, c3:1-7 “providing alternate retailers,” c5:1-19 “data presented on a web page can also be provided for display within a mobile application …. functions that the e-commerce server may perform include … providing data associated with the e-commerce websites used in the e-commerce transactions,” in view of Ketchel ¶0124 “access to the ability to make prepaid purchases of healthcare services and products offered within marketplace system 100. … electronic payment information (such as information for utilizing an account the user has with an online payment service such as PayPal, an online wallet provider such as Google Wallet,” ¶0239 “online wallet provider such as Google Wallet,,,,   user interface implemented by account management service 131 may be configured to … provide such access to the user in response to receiving a particular group or hospital affiliation code from the user. … can further include an account status that is managed by account management service 131 for the user indicating whether the user is presently provided with the ability to offer healthcare services for purchase within marketplace system 100”);
	●	receive, from the digital wallet application executing on the client device, secondary purchase data for at least one secondary purchase transaction made by the Kurnit abstract “receiving a …second indication to purchase a second entity, where … the second entity is associated with a second retailer,” fig. 3, c2:34-50 “receiving … a second indication to purchase the second entity, where the … second entity is associated with a second retailer,” in view of Ketchel ¶0076 “the payment process for an offered service or product purchased within the marketplace system for which the participant is specified as the entity for which payment for the purchased service or product is to be directed …. The indication of the original funding or debiting source … 
(which may be, for instance, … electronic payment information such as information for utilizing an account with an online payment service such as PayPal, an online wallet provider such as Google Wallet,” ¶¶0124, 0239 as noted in the immediately preceding limitation.); and
	●	display to the user, via the digital wallet application executing on the client device at a time subsequent to the event-based primary purchase transaction and the at least one secondary purchase transaction, an aggregate view of the event-based primary purchase transaction and the at least one secondary purchase transaction, the aggregate view including a collective cancellation control (claims 1, 8, 15; see at least 
Kurnit c11:26-50 “the server continues 535 (or initiates) order fulfillment operations for those orders … with the user's accepted alternatives. If the user does not accept any of the provided alternatives, the server cancels 555 those line items …. The server may then continue … cancelling some of the line items,” in view of Nguyen figs. 10A-B, 12C-D, 18-19 (all showing combined cancellation controls, with the reference further disclosing various icons, buttons, and selectable links, controlling the functions), and Ketchel ¶0206 (whole paragraph describes combined cancellation control), ¶0216 “For situations in which an unredeemed service for which the customer has submitted the cancellation request is… an entire purchased bundled set… information included in the notification … for effecting the cancellation within the virtual money account for the customer … can simply further include, … an indication that the cancellation corresponds to all aspects of the bundled set” ¶¶0232, 0370), wherein said processor is further programmed to
	●	cancel the event-based primary purchase transaction and the at least one secondary purchase transaction in response to an indication, via the digital wallet application executing on the client device, of a user selection of the collective cancellation control (claims 1, 8, 15; see at least Kurnit c11:26-50 in view of Ketchel ¶¶0216, 0232, 0370 as detailed immediately above.).

Claim 2. The ES computing device of claim 1, wherein the processor is programmed to determine the one or more secondary merchants based on a geo-IP location of the user (claims 2, 9, 16; see at least Nguyen figs. 2-9, c39:23-40 “the attribute of the product specifies an index at which information associated with the product is stored in a database ….  For example, … (iii) a location of the originating computing device at a time at which the product was purchased,” c62:7-18 describes a variety of location determination mechanisms, including “internet access point IP location determinations”).

Claim 3. The ES computing device of claim 1, wherein the user and the one or more secondary merchants are pre-registered with the ES computing device (claims 3, 17; Kurnit fig. 2, c2:34-50 (references to pre-existing accounts through which the user interacts with the system inherently requires those accounts to have been pre-created, i.e., pre-registered), c6:35-64 “user has an account with the third-party that the user might have created while registering for their service …. The user may sign-in to the user's account before accessing the e-commerce website such that the third-party application may communicate with the e-commerce website while the user is performing transactions”).
Claim 4. The ES computing device of claim 3, wherein the processor is programmed to determine the one or more secondary merchants by performing a lookup within a database based on a profile of the pre-registered user (claims 4, 11, 18; see at least Kurnit figs. 4-5, c2:34-67 and c3:1-7 describes the user saving “interested entities” via the user account and the entities later serving as the basis for determining the secondary merchants).
Claim 5. The ES computing device of claim 1, wherein the one or more secondary merchants are different from the primary merchant (claims 5, 12; see at least Kurnit abstract, c6:10-25, c11:26-50.  Please note: the secondary merchants are variously referred to inter alia throughout the prior art as “second retailer,” “alternate retailer,” “alternative retailer,” retailer “options” for selection by the user, etc., thus indicating that they are not the same as the primary merchant.).
Kurnit c11:1-50 “If … all orders are available … within the parameters specified by the user, the server proceeds to initiate/continue 535 order fulfillment operations for the orders….  If the user does not accept any of the provided alternatives, the server cancels 555 those line items” (indicating transmission of the payment authorization request message only takes place if all orders are available, else the transmission of the request is cancelled).  Please note: this limitation is an inherent consequence of the point during the transaction process when cancellation occurs, e.g., in any ecommerce transactional process, if cancellation occurs prior to transmission of the payment authorization request message, then the transmission of the payment authorization request message with be cancelled.  Any other implementation would be considered an error by a person of ordinary skill in the art.).

Claim 7. The ES computing device of claim 1, wherein the processor is further programmed to, when the user has requested to cancel the primary purchase transaction, automatically notify the primary merchant and the one or more secondary merchants of the cancellation by sending a notification to the primary merchant and the at least one secondary merchant (claims 7, 14, 20; see at least Nguyen figs. 10, 12C-D, 18-19, 20C; c12:24-39, c13:59-c14:2.).

Claim 8. A method for providing event-based targeted merchants, said method performed using an event servicing (ES) computing device including a processor in communication with a memory (see at least Kurnit fig. 7, c2:26-33, c4:10-39), said method comprising:
	●	receiving primary purchase data for an event-based primary purchase transaction made by a user with a primary merchant (claims 1, 8, 15; see at least Kurnit abstract, figs. 3-4, c2:34-50 “receiving a first indication to purchase the first entity … associated with a first retailer,” c7:31-39, in view of Nguyen abstract “server system sends for receipt by each of the computing devices a notification that a purchasing event has occurred,” figs. 17B-18, c44:35-47 “system sends … a notification that a purchasing event has occurred. … A purchasing event may include the market server system 1010 receiving, from the transaction processing system 1030, an indication that a request to purchase a product 45 has been successful (e.g., confirmed) or has been cancelled, or that a refund has been received for a previously purchased product.” Ketchel also discloses event based purchases, see at least Ketchel figs. 3D, 4B, ¶0061, wherein the events are medical services appointments and the purchases are both the services and accompanying medical products.  Ketchel also discloses time limits for utilizing or redeeming purchases.);
	●	determining one or more secondary merchants based at least in part on the primary purchase data (claims 1, 8, 15; see at least Kurnit abstract, c6:10-25, c11:26-50);
Kurnit abstract “providing alternate entities and/or retailers,” fig. 5, c3:1-7 “providing alternate retailers,” c5:1-19 “data presented on a web page can also be provided for display within a mobile application …. functions that the e-commerce server may perform include … providing data associated with the e-commerce websites used in the e-commerce transactions,” in view of Ketchel ¶0124 “access to the ability to make prepaid purchases of healthcare services and products offered within marketplace system 100. … electronic payment information (such as information for utilizing an account the user has with an online payment service such as PayPal, an online wallet provider such as Google Wallet,” ¶0239 “online wallet provider such as Google Wallet,,,,   user interface implemented by account management service 131 may be configured to … provide such access to the user in response to receiving a particular group or hospital affiliation code from the user. … can further include an account status that is managed by account management service 131 for the user indicating whether the user is presently provided with the ability to offer healthcare services for purchase within marketplace system 100”);
	●	receiving, from the digital wallet application executing on the client device, secondary purchase data for at least one secondary purchase transaction made by the user from the one or more secondary merchants (claims 1, 8, 15; see at least Kurnit abstract “receiving a …second indication to purchase a second entity, where … the Ketchel ¶0076 “the payment process for an offered service or product purchased within the marketplace system for which the participant is specified as the entity for which payment for the purchased service or product is to be directed …. The indication of the original funding or debiting source … 
(which may be, for instance, … electronic payment information such as information for utilizing an account with an online payment service such as PayPal, an online wallet provider such as Google Wallet,” ¶¶0124, 0239 as noted in the immediately preceding limitation.); and
	●	displaying to the user, via the digital wallet application executing on the client device at a time subsequent to the event-based primary purchase transaction and the at least one secondary purchase transaction, an aggregate view of the event-based primary purchase transaction and the at least one secondary purchase transaction, the aggregate view including a collective cancellation control (claims 1, 8, 15; see at least Kurnit c11:26-50 “the server continues 535 (or initiates) order fulfillment operations for those orders … with the user's accepted alternatives. If the user does not accept any of the provided alternatives, the server cancels 555 those line items …. The server may then continue … cancelling some of the line items,” in view of Nguyen figs. 10A-B, 12C-D, 18-19 (all showing combined cancellation controls, with the reference further disclosing various icons, buttons, and selectable links, controlling the functions), and further in view of Ketchel ¶0206 (whole paragraph describes combined cancellation control), ¶0216 “For situations in which an unredeemed service for which the customer 
	●	cancelling the event-based primary purchase transaction and the at least one secondary purchase transaction in response to an indication, via the digital wallet application executing on the client device, of a user selection of the collective cancellation control (claims 1, 8, 15; see at least Kurnit c11:26-50 in view of Ketchel ¶¶0216, 0232, 0370 as detailed immediately above.).

Claim 9. The method of claim 8, further comprising determining the one or more secondary merchants based on a geo-IP location of the user (claims 2, 9, 16; see at least Nguyen figs. 2-9, c39:23-40, c62:7-18, as discussed above.).

Claim 10. The method of claim 8, wherein receiving primary purchase data for a primary purchase transaction made by a user with a primary merchant comprises receiving primary purchase data for a primary purchase transaction made by a pre-registered user with a primary merchant, and wherein the pre-registration is with the ES computing device (claim 10; see at least Kurnit abstract, figs. 2-4, c2:34-50, c6:35-64, c7:31-39.  Please note: both of these limitations (receiving primary purchase data, and pre-registered user) are individually discussed above.  The pre-registration of the user 
Claim 11. The method of claim 10, further comprising determining the one or more secondary merchants by performing a lookup in a database based on a profile of the pre-registered user (claims 4, 11, 18; see at least Kurnit figs. 4-5, c2:34-67 and c3:1-7 per previous discussion.).
Claim 12. The method of claim 8, wherein determining the one or more secondary merchants comprises determining one or more secondary merchants that are different from the primary merchant (claims 5, 12; see at least Kurnit abstract, c6:10-25, c11:26-50.  Please note: see previous discussion following claim 5.).
Claim 13. The method of claim 8, wherein cancelling the primary purchase transaction and the at least one secondary purchase transaction comprises cancelling transmission of a payment authorization request message for both the primary purchase transaction and at least one secondary purchase transaction (claims 6, 13, 19; see at least Kurnit c11:1-50 “If … all orders are available … within the parameters specified by the user, the server proceeds to initiate/continue 535 order fulfillment operations for the orders….  If the user does not accept any of the provided alternatives, the server cancels 555 those line items” (indicating transmission of the payment authorization request message only takes place if all orders are available, else the transmission of the request is cancelled).  Please note: this limitation is an inherent consequence of the point during the transaction process when cancellation occurs, e.g., in any ecommerce transactional 

Claim 14. The method of claim 8, further comprising, when the user has requested to cancel the primary purchase transaction, automatically notifying the primary merchant and the one or more secondary merchants of the cancellation by sending a notification to the primary merchant and the at least one secondary merchant (claims 7, 14, 20; see at least Nguyen figs. 10, 12C-D, 18-19, 20C; c12:24-39, c13:59-c14:2).

Claim 15. A non-transitory computer-readable storage medium having computer-executable instructions embodied thereon (see at least Kurnit fig. 7, c2:26-33, c14:18-33), wherein when executed by an event servicing (ES) computing device including at least one processor coupled to a memory (see at least fig. 7, c2:26-33, c4:10-39), the computer-executable instructions cause the ES computing device to:
	●	receive primary purchase data for an event-based primary purchase transaction made by a user with a primary merchant (claims 1, 8, 15; see at least Kurnit abstract, figs. 3-4, c2:34-50 “receiving a first indication to purchase the first entity … associated with a first retailer,” c7:31-39, in view of Nguyen abstract “server system sends for receipt by each of the computing devices a notification that a purchasing event has
occurred,” figs. 17B-18, c44:35-47 “system sends … a notification that a purchasing event has occurred. … A purchasing event may include the market server system 1010 e.g., confirmed) or has been cancelled, or that a refund has been received for a previously purchased product.” Ketchel also discloses event based purchases, see at least Ketchel figs. 3D, 4B, ¶0061, wherein the events are medical services appointments and the purchases are both the services and accompanying medical products.  Ketchel also discloses time limits for utilizing or redeeming purchases.);
	●	determine one or more secondary merchants based at least in part on the primary purchase data (claims 1, 8, 15; see at least Kurnit abstract, c6:10-25, c11:26-50);
	●	display to the user, via a digital wallet application executing on a client device of
the user, the one or more secondary merchants, the one or more secondary merchants offering ancillary goods or services usable in conjunction with the event-based primary
purchase transaction and providing one or more secondary purchase options (claims 1, 8, 15; see at least Kurnit abstract “providing alternate entities and/or retailers,” fig. 5, c3:1-7 “providing alternate retailers,” c5:1-19 “data presented on a web page can also be provided for display within a mobile application …. functions that the e-commerce server may perform include … providing data associated with the e-commerce websites used in the e-commerce transactions,” in view of Ketchel ¶0124 “access to the ability to make prepaid purchases of healthcare services and products offered within marketplace system 100. … electronic payment information (such as information for utilizing an account the user has with an online payment service such as PayPal, an online wallet provider such as Google Wallet,” ¶0239 “online wallet provider such as Google Wallet,,,,   
	●	receive, from the digital wallet application executing on the client device, secondary purchase data for at least one secondary purchase transaction made by the user from the one or more secondary merchants (claims 1, 8, 15; see at least Kurnit abstract “receiving a …second indication to purchase a second entity, where … the second entity is associated with a second retailer,” fig. 3, c2:34-50 “receiving … a second indication to purchase the second entity, where the … second entity is associated with a second retailer,” in view of Ketchel ¶0076 “the payment process for an offered service or product purchased within the marketplace system for which the participant is specified as the entity for which payment for the purchased service or product is to be directed …. The indication of the original funding or debiting source … 
(which may be, for instance, … electronic payment information such as information for utilizing an account with an online payment service such as PayPal, an online wallet provider such as Google Wallet,” ¶¶0124, 0239 as noted in the immediately preceding limitation.); and
	●	display to the user, via the digital wallet application executing on the client device at a time subsequent to the event-based primary purchase transaction and the at least one secondary purchase transaction, an aggregate view of the event-based primary Kurnit c11:26-50 “the server continues 535 (or initiates) order fulfillment operations for those orders … with the user's accepted alternatives. If the user does not accept any of the provided alternatives, the server cancels 555 those line items …. The server may then continue … cancelling some of the line items,” in view of Nguyen figs. 10A-B, 12C-D, 18-19 (all showing combined cancellation controls, with the reference further disclosing various icons, buttons, and selectable links, controlling the functions), and further in view of Ketchel ¶0206 (whole paragraph describes combined cancellation control), ¶0216 “For situations in which an unredeemed service for which the customer has submitted the cancellation request is… an entire purchased bundled set… information included in the notification … for effecting the cancellation within the virtual money account for the customer … can simply further include, … an indication that the cancellation corresponds to all aspects of the bundled set” ¶¶0232, 0370), wherein the computer-executable instructions further cause the ES computing device to 
	●	cancel the event-based primary purchase transaction and the at least one secondary purchase transaction in response to an indication, via the digital wallet application executing on the client device, of a user selection of the collective cancellation control (claims 1, 8, 15; see at least Kurnit c11:26-50 in view of Ketchel ¶¶0216, 0232, 0370 as detailed immediately above.).

Nguyen figs. 2-9, c39:23-40, c62:7-18, as discussed above.).

Claim 17. The non-transitory computer-readable storage media of claim 15, wherein the user and the one or more secondary merchants are pre-registered with the ES computing device (claims 3, 17; see at least Kurnit fig. 2, c2:34-50, c6:35-64).
Claim 18. The non-transitory computer-readable storage media of claim 17, wherein the computer-executable instructions cause the ES computing device to determine the one or more secondary merchants by performing a lookup within a database based on a profile of the pre-registered user (claims 4, 11, 18; see at least Kurnit figs. 4-5, c2:34-67 and c3:1-7 per previous discussion.).
Claim 19. The non-transitory computer-readable storage media of claim 15, wherein the computer-executable instructions cause the ES computing device to cancel the primary purchase transaction and the at least one secondary purchase transaction by cancelling transmission of a payment authorization request message for both the primary purchase transaction and the at least one secondary purchase transaction (claims 6, 13, 19; see at least Kurnit c11:1-50 “If … all orders are available … within the parameters specified by the user, the server proceeds to initiate/continue 535 order fulfillment operations for the orders….  If the user does not accept any of the provided alternatives, the server cancels 555 those line items” (indicating transmission of the payment authorization request message only takes place if all orders are available, else the transmission of the request is cancelled).  Please note: this limitation is an inherent consequence of the point during the transaction process when cancellation occurs, e.g., in any ecommerce transactional process, if cancellation occurs prior to transmission of the payment authorization request message, then the transmission of the payment authorization request message with be cancelled.  Any other implementation would be considered an error by a person of ordinary skill in the art.).

Nguyen figs. 10, 12C-D, 18-19, 20C; c12:24-39, c13:59-c14:2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 21, 2021